18-23538-rdd          Doc 1190      Filed 12/13/18 Entered 12/13/18 12:50:57                    Main Document
                                                  Pg 1 of 3

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                           :
                                                                 :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                 :      Case No. 18-23538 (RDD)
                                                                 :
                              1
                   Debtors.                                      :      (Jointly Administered)
 ----------------------------------------------------------------x


                         NOTICE OF AGENDA OF MATTER SCHEDULED
                       FOR HEARING ON DECEMBER 14, 2018 AT 10:00 A.M.




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.


 WEIL:\96833470\2\73217.0004
18-23538-rdd          Doc 1190       Filed 12/13/18 Entered 12/13/18 12:50:57          Main Document
                                                   Pg 2 of 3

 Location of Hearing:           United States Bankruptcy Court for the Southern District of New York,
                                before the Honorable Robert D. Drain, United States Bankruptcy Judge,
                                300 Quarropas Street, White Plains, New York 10601

 I.        CONTESTED MATTER:

           1.        Motion of Debtors for Entry of an Order (I) Approving Debtors’ Incentive and
                     Retention Programs for Certain Key Employees and (II) Granting Related Relief
                     [ECF No. 766]

                     Response Deadline:      November 29, 2018 at 4:00 p.m.

                     Response Filed:

                               A.     Objection of the United States Trustee to Motion for Order
                                      Approving Debtors' Incentive and Retention Programs for Certain
                                      Key Employees and Granting Related Relief [ECF No. 1082]

                     Related Document:

                               B.     Notice of Hearing [ECF No. 980]

                               C.     Debtors’ Reply to Objection of the United States Trustee to Motion
                                      of Debtors for Entry of an Order (I) Approving Debtors Incentive
                                      and Retention Programs for Certain Key Employees and
                                      (II) Granting Related Relief [ECF No. 1160]




                                                       2
 WEIL:\96833470\2\73217.0004
18-23538-rdd          Doc 1190      Filed 12/13/18 Entered 12/13/18 12:50:57       Main Document
                                                  Pg 3 of 3

                               D.   Notice of Revised Proposed Order (I) Approving Debtors’
                                    Incentive and Retention Programs for Certain Key Employees and
                                    (II) Granting Related Relief [ECF No. TBD]

                     Status: This matter is going forward on a contested basis.

 Dated: December 13, 2018
        New York, New York
                                              /s/ Ray C. Schrock, P.C.
                                              WEIL, GOTSHAL & MANGES LLP
                                              767 Fifth Avenue
                                              New York, New York 10153
                                              Telephone: (212) 310-8000
                                              Facsimile: (212) 310-8007
                                              Ray C. Schrock, P.C.
                                              Jacqueline Marcus
                                              Garrett A. Fail
                                              Sunny Singh
                                              Jessica Liou

                                              Attorneys for Debtors
                                              and Debtors in Possession




                                                      3
 WEIL:\96833470\2\73217.0004
